Citation Nr: 1529050	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-48 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for Post Traumatic Stress Disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's spouse and daughter


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the Veteran's service-connected PTSD disability rating to 50 percent effective October 13, 2008.  When this matter was last before the Board in January 2015 it was remanded to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

In November 2014 a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that he is no longer able to work in part because of symptomatology associated with PTSD.  The record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, and as such, a claim for a TDIU is properly before the Board. See id.


The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

	
FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD was moderately disabling in nature and resulted in: nightmares to various degrees which have a significant, albeit fluctuating, impact on his sleep, ranging from multiple times a night on a daily basis, down to a few nightmares a week; a tendency to isolate himself from his family, though not without significant efforts to develop coping mechanisms when interactions with his family become stressful; feelings of uselessness since ceasing to work in 2008, but the ability to be the primary care provider for a young child for large periods of time, as well as perform tasks around the home; difficulties with stress associated with his family relationships and finances; and an awareness of his challenges, with efforts to address them, and has generally been observed to have acceptable hygiene, appropriate dress, and clear and coherent thought and speech.

2.  Throughout the appeal, the Veteran's PTSD disability did not more nearly approximate occupational and social impairment due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships; or other symptoms of comparable severity, frequency, and duration.  






CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In this case, an October 2008 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess, 19 Vet. App. 473.  The Veteran's increased rating claim was subsequently adjudicated for the first time in a December 2008 rating decision.  Thus, because the VCAA notice provided occurred before the initial unfavorable decision on the claim, VA's duty to notify in this case has been satisfied. 

B.  Duty to Assist

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records, identified private treatment records, and service treatment records have been associated with his electronic VA folder.  

Additionally, VA examinations were performed in November 2008, May 2009, and March 2014 to determine the extent of the Veteran's PTSD disability.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran, his spouse, and daughter, provided testimony in his November 2014 Board hearing.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge (VLJ) who conducts a hearing to fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ enumerated the issue on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
II.  Merits of the Claim

A January 2006 rating decision granted the Veteran service connection and assigned a 10 percent rating for PTSD effective July 2005.  In January 2008 the RO increased the Veteran's rating for PTSD to 30 percent effective July 2005.  In October 2008 the Veteran submitted a claim stating his PTSD disability had worsened.  In November 2009, the RO increased the Veteran's rating for PTSD to 50 percent effective October 2008.  The Veteran filed a VA Form 9 in September 2010.  In March 2014, subsequent to the RO certifying the appeal to the Board, the Veteran received an additional VA PTSD examination, and the RO issued another rating decision in April 2014 continuing the Veteran's 50 percent PTSD disability rating.  The April 2014 rating decision is in essence a statement of the case, and therefore there is not a requirement to remand the issue to the RO for initial review.  See 38 C.F.R. § 20.201 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

After a careful review of the record, and for reasons and bases expressed below, the Board finds that a rating in excess of 50 percent is not warranted.   

A.  General Increased Rating Principles 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The effective dates for staged ratings are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  38 C.F.R. § 3.400(o)(2) (2014).  In determining when an increase is "factually ascertainable," the Board must look to all of the evidence including testimonial evidence and expert medical opinions regarding when the increase took place.  VAOPGCPREC 12-98.  The Board will, in accordance with above, determine whether staged evaluations are warranted in this instance.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim in this case was received by VA in October 2008, the Board's relevant focus is upon the evidence concerning the severity of his disability from October 2007 to the present. 

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

B.  PTSD Rating Principles

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  The Board deems this code the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the Veteran has not requested that another diagnostic code be used.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014). 

Diagnostic Code 9411 provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  The Federal Circuit has found that § 4.130 requires an ultimate factual conclusion as to the a veteran's level of impairment in "most areas" for a 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).   

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants the maximum, 100 percent disability rating. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition of similar type and degree that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV, for rating purposes].

C.  Veteran's Contentions

The Veteran contends that his PTSD has been greater than 50 percent disabling from October 13, 2008 to present.
In his November, 2014, hearing with the Board, the Veteran, his spouse, and daughter testified to the symptoms of his disability.  Specifically, the Veteran testified to not trusting anyone, a lack of friends, an inability to go out or adapt to stressful situations, and a desire to remain alone.  He also affirmed speech impairment, panic, depression, mood swings, poor hygiene, an inability to maintain family or friend relationships, and a lack of desire to do activities he previously enjoyed, like fishing.  

His wife testified that the Veteran was always negative toward her and himself.  Additionally she stated that because of his aversion to stressful situations she has to do most public things by herself.  The Veteran's daughter testified that her children, his grandchildren, do not really have a relationship with the Veteran, and that the Veteran does not do the activities he used to do.  Both the Veteran's spouse and daughter testified that he startles easily.  

The Veteran testified about getting fired from two jobs due to anger issues.  The Veteran currently participates in a PTSD program where he receives daily calls that check on him, his mood, and medication.    

In addition to the above testimony, the Veteran submitted numerous lay statements concerning his condition in November 2008.  The statements by his wife, daughter, and neighbor echo the symptoms testified to, primarily that the Veteran does not participate in activities, loses his temper regularly, and does not take any joy in life.  There are also numerous statements by his employer and coworkers.  While it is difficult from the record to determine exactly what timeframe these statements refer to, the Board considers them generally indicative of the Veteran's condition in 2007, a time period partially under consideration on appeal.  The employer and coworker statements provide more fidelity on the Veteran's anger issues, and multiple statements state that the Veteran was fired from his last job as a result of anger related conflicts with customers and coworkers.  

In October 2010, the Veteran's wife submitted another lay statement about her husband saying that he was getting worse, including no friends, extreme isolation, poor hygiene, bad nightmares, hypervigilance, and suicidal ideation.  
D.  The Medical Record

The Board has reviewed the Veteran's entire medical record as it relates to PTSD, but concentrates on the period from October 2007 to the present.  Over this period the Veteran has received three PTSD examinations and participated in significant counseling regarding his PTSD.  Though there are common symptoms and issues throughout this period, due to the large time range there are fluctuations which will be specifically highlighted.

From early 2008 the Veteran has consistently reported issues with sleep, to include nightmares, maintaining control of his temper, and general anxiousness which has periodically resulted in panic attacks.  In March 2008 the Veteran reported having panic attacks at a rate of one per day.  Also during this time the Veteran has reported significant stressors related to his immediate family and finances.  Throughout 2008, however, the Veteran generally, with some exceptions, reported an improvement in both his anxiety and controlling his temper, except when driving, but consistent sleep issues.  

In November 2008, the Veteran received a VA PTSD examination.  The examination noted that the Veteran had lost interest in some activities, but still enjoyed others.  However, the examiner did note a lack of relationships outside of the family.  The examiner further noted that the Veteran appeared at the examination neatly groomed and appropriately dressed, but with a constricted affect.  The Veteran was cognizant of time and place with intact thought processes, no delusions, and with an understanding of the outcomes of behavior.  The examiner noted the Veteran's recurring dreams related to the Vietnam related stressors, as well as his avoidance mechanisms surrounding people or places that associate to the trauma.  The Veteran did not report flashbacks.  The examiner also noted the Veteran's irritability, anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner assessed the Veteran's GAF at 55, and concluded the Veteran did not experience total occupational or social impairment, but did have reduced reliability and productivity.  

In January 2009 the Veteran reported further temper and intolerance issues, as well as continued sleep issues.

In February 2009 the Veteran received a second VA PTSD examination related to his claim for a total disability rating based on individual unemployability (TDIU).  In that examination the Veteran reported low motivation and energy, increased social withdrawal, and feelings of depression.  He reported not enjoying previous activities which he enjoyed, like camping, fishing, and hunting.  The examiner observed the Veteran had normal affect, attention, and thought processes, though was generally anxious.  The Veteran reported no inappropriate behavior, panic attacks, or suicidal thoughts.  The Veteran, however, continued to report re-experiencing his Vietnam related traumatic event through nightmares, sleeping issues, temper control issues, hypervigilance and mild avoidance symptoms.  The examiner assessed the Veteran's GAF at 60, noting reduced reliability and productivity due to PTSD.  However, the examiner went on to note that the Veteran was presently taking care of a three year old for long periods, which would obviously require some level of stress tolerance.  

In mid to late 2009 the Veteran's symptoms shifted slightly.  In early June 2009 the Veteran reported continued irritability in personal relationships, a decline in his mood, and described suicidal ideation.  In discussing these issues the Veteran outlined significant family and financial stressors in his life.  However, by the middle of June the Veteran denied suicidal ideation, intent, or plan.  The Veteran was also still caring for his granddaughter for significant periods of time.  In July the Veteran endorsed improved sleep, temper outbursts, tolerance and patience, and stated that he took a camping trip.  Overall the Veteran was not as overwhelmed.  In August the Veteran again reported improvements in his irritability, sleep, nightmares, and his ability to leave the house, but reported stress over his daughter and family moving back into the house.  In September, with the family moved back into his home, the Veteran again reported feeling overwhelmed, and had started isolating himself to avoid conflict.  The Veteran, however, did report trying to keep busy and engage in activities.  

In October 2009 the Veteran reported decreased motivation and increased isolation and hopelessness, as well as endorsing past suicidal ideation.  The Veteran also reported being angry all the time, and noted significant stressors like the exhaustion of his unemployment benefits.  In December 2009 the Veteran further discussed family stressors, and said that while he still had nightmares, they were more sporadic now than in the past.  

In January 2010 the Veteran reported that his temper was under control, but quality sleep was still an issue.  The Veteran reported the illness of his wife as a significant stress, especially given their lack of insurance.  Throughout February and April the Veteran reported improved temper control despite significant family stresses.  In May the Veteran reported sleeping better, but in June the Veteran reported increased nightmares and suicidal ideation.  

In August 2010 the Veteran reported that he was not sleeping, with significant nightmares.  The Veteran also reported that he sometimes hears voices and sees visions of his buddies who were killed in Vietnam.  Of note, the timeframe of these statements correspond with the lay statements by his wife in the record which note that the Veteran was getting worse.  However, in September 2010 the Veteran stated he did not have delusions.  The Veteran was dressed appropriately with proper hygiene and speech, though the Veteran endorsed suicidal ideation, but with no plan.  The Veteran's GAF was 50.

In October and November 2010 the Veteran reported waking up every 2 hours, and a poor relationship with his wife.  The Veteran reiterated that he was feeling overwhelmed by his family situation as well as their financial situation, and again endorsed fleeting suicidal ideation.  In November the Veteran reported an improved mood with less agitation.  The examiner assessed the Veteran as pleasant, cooperative, polite, coherent, and with relevant speech.  The Veteran's GAF was 50.

In December 2010 the Veteran reported that he had stopped working two years ago as a result of an argument with a customer.  The Veteran stated that he lived out in the country with no social life, and reported being depressed and alienated.  The examiner found the Veteran cooperative and polite with competent insight and judgment.  The Veteran's GAF was 50.

In January 2011 the Veteran reported improvement over the last two months, though still depressed.  The Veteran reported that he continued to care for his granddaughter, though he reported that he and his wife continue to drift apart.  The examiner noted the Veteran provided clear responses to questions.  In February the Veteran reported that he stays in the woods to stay away from people, has trouble sleeping due to nightmares and flashbacks, with occasional suicidal ideation.  The Veteran's GAF was 50.  

In March 2011 the Veteran reported an improvement in his sleep, though he was still waking in the middle of the night and experiencing nightmares.  The Veteran also reported poor concentration and energy, and isolating himself from his wife to avoid arguments.  However, the Veteran also reported enjoying having projects to work on and complete.  The examiner noted that the Veteran has not progressed in changing his reactions to situations, instead preferring to isolate himself from those situations.  The Veteran's GAF was 50.  In May the Veteran reported continued nightmares and occasional suicidal ideation.  However, the Veteran also reported an improvement in his relationship with his wife, and had clear, coherent, and goal-directed speech.  The Veteran's GAF was 50.

In June 2011 the Veteran reported bouts of depression, but then feeling better.  The Veteran also reported flashbacks, avoiding crowds, sleeping only four hours a night, and heightened worry about safety.  The Veteran reported significant stress because of his wife falling and having to go to the hospital, as well as financial strains due to having to provide for his daughter.  The Veteran also reported a strained relationship with his wife.  However, the Veteran presented examples of him being better able to manage his anger in some situations.  The Veteran's GAF was 50.  

In July 2011 the reported a change in mood due to a mild heart attack, and increased irritability around his six year old granddaughter.  The Veteran expressed increased frustration with his nightmares and the fact that they were not improving.  The Veteran endorsed flashbacks, but was logical and linear in his thought, and focused mainly on improving finances and family relationships.  The Veteran's GAF was 50.

In August 2011 the Veteran endorsed reexperiencing events, avoidance, nightmares, hyperarousal, as well as suicidal ideation, but without intent, and also endorsed feelings of uselessness.  The Veteran noted that he believed his suicidal ideation began when he quit working because he feels useless, and doesn't go anywhere or do anything.  Veteran endorsed spending more time alone.  The Veteran's GAF was 50.  Also in August the Veteran began attending the PTSD skills group, and was noted to listen intently.

The information above represents over three years of medical reports on the Veteran's symptoms and conditions.  It is clear from the record that the Veteran has nightmares to various degrees which have a significant, albeit fluctuating, impact on his sleep.  The Veteran also has traumatic memories and flashbacks.  The Veteran also tends to isolate himself from his family, to include his wife and daughter, but is capable enough to care for his granddaughter as required, as well as perform tasks around the home.  The Veteran experiences stress associated with his family relationships and his finances, which among other things, leads to occasional suicidal ideation, though no intent.  The Veteran has awareness of his challenges, and is attempting to address them, has been consistently observed to have acceptable hygiene, appropriate dress, and clear and coherent thought and speech.  The Veteran's GAF began well above 50, but recently has consistently been rated at 50.  The discussion of the Veteran's symptoms below will only discuss deviations from the above established baseline.

In September 2011 the Veteran reported decreased motivation, concentration, and focus, as well as sometimes hearing voices.  In October 2011 the Veteran reported having two nightmares per week, an improvement in mood and anxiety, and attempts to improve his relationship with his wife.  In November 2011 the Veteran reported enjoying the PTSD skills group, filing for Chapter 13 bankruptcy, and being on food stamps.  However, despite continuing to struggle with isolation the Veteran appeared to have energy and hope.  In December 2011 the Veteran expressed worry of his wife's skin cancer findings and reported sleeping 5 hours per night with nightmares two times per week.  The Veteran's GAF was increased to 62.

In February 2012 the Veteran again attended the PTSD therapy group, and spoke to people in the group.  He reported not waking up multiple times at night, and stated that he only got angry four times in the last month instead of every day.  The Veteran's GAF was 62.

In June 2012 the Veteran reported caring for his granddaughter every day during the summer and stated that was somewhat overwhelming.  The Veteran stayed busy, but did not engage in pleasurable activities such as fishing or camping.  Despite stressors, the Veteran denied suicidal ideation.  In July 2012 the Veteran reported staying with his granddaughter every day of the week, but despite that fact appeared less overwhelmed than before.  Despite continued stressors, Veteran endorsed an attitude of changing his reaction to the situation given that he could not change his family situation with discussion and compromise.  At the end of July the Veteran was told by his landlord that they needed to move, so the Veteran was looking for a new place to park their trailer.  

In August 2012 the Veteran lost his father, but appeared to cope relatively well with the loss.  The Veteran reported being in contact with his brother.  In September 2012 the Veteran stated his mood was up and down, but mostly down due to the death of his father.  With the medication the Veteran reported sleeping 5-6 hours a night.  The Veteran's GAF was 58.  In October 2012 the Veteran reported getting along better with his wife and not being overwhelmed by stressors.  The Veteran reported having more time as a result of not having to care for his granddaughter.  The Veteran endorsed that his stressors have largely stayed the same, but his response to them have changed.  

In November 2012 the Veteran reported a positive attitude overall, staying busy, and spending quality time with his wife.  Veteran appeared jovial.  In early December 2012 the Veteran reported going to Thanksgiving dinner but only being able to stay for a very short time because there were people there that he did not know and did not feel comfortable.  The Veteran reported sleeping 5-6 hours and not really waking up, with roughly 3 nightmares per week.  The Veteran's GAF was 58.  In late December the Veteran reported his wife had a heart attack and he had been busy attempting to take care of his wife, granddaughter, and household chores, as well as the normal stresses related to his daughter, granddaughter, and their living situation.  

In January 2013 the Veteran indicated he was considering joining a veteran's group.  The Veteran also reported increased nightmares, three to four nights per week, and sleeping four to five hours a night.  In February 2013 the Veteran reported being depressed, but excited that his daughter had found her own place and moved out, but his granddaughter would continue to live with them.  In March 2013 the Veteran discussed the impact his wife's heart attack had on his life, including loss of income, her decreased ability to do normal activities, and the requirement that he take more household responsibility.  The Veteran expressed frustration with not being able to make things better for her.  

In the middle of 2013 the Veteran reported having a difficult time coping with the stressors of his life, including financial stress and mounting medical bills from his wife's illness.  The Veteran was stressed with having to care for both his wife and granddaughter and reported an increase in passive suicidal thoughts, though with no plan or intent.  

In late 2013 the Veteran's daughter moved back to the Veteran's property and issues with getting along developed again, but his suicidal thoughts again subsided.  The Veteran's sleep continued to be variable, but by December 2013 the Veteran did not report being depressed.

In 2014 the Veteran's baseline symptoms continued, with fluctuations in nightmares and mood, but a consistent lack of suicidal ideation.  

In March 2014 the Veteran received another VA examination and was assessed to have occupational social impairment with reduced reliability and productivity, stress largely related to his family and not being employed since 2008.  The examiner noted persistent and exaggerated negative beliefs and expectations about him, others, and the world, as well as diminished interest or participation in significant activities.  The above symptoms result in clinically significant distress in social, occupational, or other important areas of functioning with depression, anxiety, chronic sleep issues.  The examiner also noted distorted cognitions, faulty information processing, and biased attributions of blame.  

In April 2014 the Veteran continued to report family issues, and expressed disappointment of having been denied an increase in compensation for his PTSD disability, which led him to become more depressed and unmotivated.  However, also in April, the Veteran reported having fewer nightmares, and that he began attending a group, Veterans of Vietnam in America, which gave him an opportunity to socialize.  

In mid-to-late 2014 the Veteran reported fair sleep, occasionally wanting to withdraw from his grandchildren, and some trouble concentrating.  The Veteran reported reduced nightmares, but continued hypervigilance and irritability.  In October 2014 the Veteran's GAF was 55.  At that time a psychologist reported in a letter that the Veteran neglected personal hygiene, and that if the Veteran were still of employment age he would likely be unable to maintain a job.  In November the Veteran reported relationships with his wife and son, and several home projects keeping him busy, including installing insulation and windows on a new shed.  

Finally, in January 2015 the Veteran reported he was interrupted nightly with nightmares, and displayed hygiene that could be improved.  The psychiatrist assessed that his remaining PTSD symptoms and financial situation are working to depress the Veteran's mood.  The Veteran's GAF was 55.  

E.  Analysis - Increased Rating for PTSD

The Veteran currently has a 50 percent disability rating for his PTSD.

In order for a Veteran to receive a certain level PTSD disability rating, the Veteran should have certain symptoms (or others of similar severity, frequency, and duration) that lead to the requisite level of occupational and social impairment.  The Board thus, must consider not only the Veteran's occupational and social impairment, but also the symptoms leading to that level of impairment.  As always in increased ratings, where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

After reviewing over six years of medical records associated with the Veteran's PTSD treatment, as well as testimony by the Veteran and his family, the Board is confident that it has an accurate picture of the scope and range of the Veteran's disability.  

The Veteran has nightmares to various degrees which have a significant, albeit fluctuating, impact on his sleep.  These nightmares can range from multiple times a night on a daily basis, down to a few nightmares a week.  The Veteran also has traumatic memories and flashbacks, and has on very rare occasions reported hearing voices.  The Veteran has a tendency to isolate himself from his family, to include his wife and daughter, though he has made significant efforts to develop coping mechanisms when interactions with his family become stressful.  The Veteran has struggled with feelings of uselessness since ceasing to work in 2008, but has been capable enough to singlehandedly care for his granddaughter for large periods of time, as well as perform tasks around the home, to include installing insulation and windows.  The Veteran has expressed a desire to stay busy, albeit often in somewhat solitary or isolated activities.  The Veteran has difficulties with stress associated with his family relationships and finances which exacerbate his PTSD symptoms.  When the Veteran's PTSD symptoms are at their worst the Veteran has contemplated suicide, but expressed no intent, recognizing that his suicide would hurt members of his family.  The Veteran has awareness of his challenges, and is attempting to address them, and has generally been observed to have acceptable hygiene, appropriate dress, and clear and coherent thought and speech.  The Veteran's GAF has always been 50 or above.  

The Board acknowledges that the Veteran has occupational and social impairment with reduced reliability and productivity, as required for a 50 percent disability rating.  The Board also acknowledges that the Veteran has occupational and social impairment with deficiencies in most areas of work, school, family relations, judgment, thinking, and mood.  That is, in this case the Veteran has deficiencies in work, family relations, and mood, or three of the five applicable areas (work, family relations, judgment, thinking, and mood - the Board has excluded school).  With the requisite level of occupational and social impairment established for both the 50 and 70 percent disability rating, the Board must focus its analysis on the symptoms that the Veteran suffers which result in his impairment, and whether the disability picture more nearly approximates the 50 or 70 percent criteria.  

A 50 percent disability rating indicates symptoms (or others of similar severity, frequency, and duration) such as flattened affect, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which are symptoms the Veteran has expressed at various time periods under consideration for this appeal.  The Board focuses its analysis on the symptoms the Veteran has similar to those associated with a 50 percent rating, not highlighting the symptoms the Veteran does not have, such as impaired abstract thinking.

A 70 percent disability rating indicates symptoms (or others of similar severity, frequency, and duration) such as suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene, which are symptoms the Veteran has expressed at various time periods under consideration for this appeal.  (The Board notes that the Veteran endorsed speech issues in testimony to the Board, however the Board found no medical evidence to support the Veteran having speech issues.  Again, the Board focuses its analysis on the symptoms the Veteran has similar to those associated with a 70 percent rating, not highlighting the symptoms the Veteran does not have, such as near-continuous panic or spatial disorientation.  

In examining the symptoms the Veteran has in common with the 70 percent disability rating the Board notes that while there is evidence of these symptoms, there is also contrary evidence suggesting that though the Veteran does display these symptoms, they are not the nearer approximation of the Veteran's disability.  

First, the Board acknowledges that the Veteran does have suicidal ideation.  However, the Veteran has expressed these ideations intermittently during this time period, and, thankfully, not progressed to plans.  Further, the Veteran has recognized the consequences of that action for his family.  Thus, while the Veteran has engaged in suicidal ideation at times, the Board finds that suicidal ideation is not the nearer approximation of the Veteran's disability, but instead, thankfully, an outlying state of mind.

Second, the Veteran has regularly endorsed impaired impulse control and difficulty in adapting to stressful circumstances regarding interactions with his family.  The Board does not dispute that the Veteran has significant conflicts with his family that are the result of his failure to adapt to the stressful situation.  However, the Veteran has also taken on significant responsibilities in caring for his granddaughter, as well as maintaining the household and caring for his wife during her illnesses.  So while intermittent issues may arise indicating reduced impulse control and difficulty adapting to stressful situations, the Board finds these issues to be exceptions in the Veteran's behavior, as opposed to the rule that would suggest it is the nearer approximation of the Veteran's disability.  

Third, the Veteran, members of his family, and a few healthcare providers have endorsed the Veteran having hygiene issues.  The Board does not discount these observations, however the Board must highlight that in over six years of the Veteran's treatment records there are only a handful of mentions regarding a neglect of personal appearance while there are multitudes of annotations by healthcare providers stating the Veteran has no hygiene issues and, further, is dressed appropriately.  Therefore, the great preponderance of the evidence suggests that while the Veteran may occasionally have a hygiene issue, that characteristic is not a nearer approximation of the Veteran's disability.

The Board has also looked at the range of the Veteran's GAF ratings.  The Board acknowledges that the Veteran was consistently rated 50 for a period of time under appeal, which reflects serious symptoms.  However, the Board has also individually reviewed the examinations and assessments associated with those GAF scores and finds the associated text and the listed symptoms more consistent with the 50 percent disability symptoms.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).  

The Board also acknowledges that while the Veteran has had moments indicating one or more symptoms at the 70 percent disability level, the Board is very confident in finding that the Veteran's disability picture more nearly approximates the 50 percent rating.  Specifically, the Veteran has shown consistent difficulty, as opposed to an inability, in establishing and maintaining effective social relationships, primarily those with his family, as required at the 50 percent disability level.  Additionally, the Veteran has shown consistent disturbances of motivation and mood, also as required at the 50 percent disability level.  In contrast, the symptoms, or similar symptoms, at the 70 percent level have been for the most part absent, and those that have not been absent are either fleeting, or reconciled by the explanations above.  

Accordingly, the Board concludes that the criteria for a rating in excess of 50 percent for PTSD has not been met for the time period under appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology during the time period under consideration.  Specifically, the Veteran's symptoms and severity include symptoms such as impaired relationships, difficulty sleeping, and crowd avoidance, which are reasonably described by the ratings criteria.  Consequently, the Board has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

ORDER

Entitlement to a rating in excess of 50 percent for PTSD disability is denied.  


REMAND

The Veteran filed a TDIU claim in November 2008, and was received a VA medical examination regarding TDIU in May 2009.  The RO issued a rating decision denying the Veteran's TDIU claim in May 2009, simultaneous with continuing the Veteran's 30 percent disability rating for PTSD.  In June 2009 the Veteran submitted a notice of disagreement with the PTSD decision, but not the TDIU decision.  Subsequently, in November 2009, the RO increased the Veteran's service-connected PTSD disability rating to 50 percent effective October 13, 2008.

The Board again notes that a claim for TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserted that he is no longer able to work in part because of symptomatology associated with his PTSD during the time period the Board reviewed for an increased PTSD rating.  See June 2009 Tallahassee Veteran Center for PTSD letter.  Although the claim for TDIU was separately denied in the aforementioned May 2009 decision, because the Veteran indicated that his PTSD was involved, and further because that PTSD disability rating was not yet determined at the time of the May 2009 denial, the Board finds that the AOJ must now address it in light of the current ratings.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from January 21, 2015, to present, and associate them with the claims folder or the Veteran's electronic VA folders.  

2.  Readjudicate the Veteran's TDIU claim after ensuring that any other development deemed warranted is complete.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a statement of the case and afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


